DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. patent application Ser. No. 15/491,010, filed Apr. 19, 2017, , which is a continuation of U.S. Pat. No. 9,632,506, filed Oct. 21, 2015, which is a division of U.S. Pat. No. 9,202,186, filed May 25, 2012, which is a division of U.S. Pat. No. 8,249,910, filed Dec. 13, 2007, which claims the benefit of U.S. Provisional Patent Application Ser. No. 60/869,845 filed Dec. 13, 2006.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman et al. (US 6,430,488) (hereinafter referred to as Goldman), in view of Allen (US 2006/0187043). 
With respect to claims 1 and 20 Goldman discloses a system that controls an industrial vehicle responsive to encountering working environment tags, the system comprising: 
a transceiver on an industrial vehicle that communicates over a wireless connection to a remote server (column 3 lines 51-62 discloses communication also shown in figure 2 where the processor 204 is configured to communicate across wireless environment 104 to server computer which is combination of 208, 210 and 212); 
an information processing device on the industrial vehicle, the information processing device communicably coupled to the transceiver, wherein the information processing device comprises a processor in data communication with memory (column 5 lines 22-33), the processor programmed to: 
access electronically, a predetermined action based upon the identifier of the detected tag (abstract and claim 1); and 
communicate information across a vehicle network bus to at least one electronic component of the industrial vehicle to perform the predetermined action, wherein the predetermined action automatically modifies a working state of the industrial vehicle (column 3 lines 51-62 discloses communication).
Goldman does not explicitly disclose the feature to receive an identifier of a tag detected by the tag reader, a tag reader mounted on the industrial vehicle, the tag reader configured to read tags detected within a detection range of the tag reader.
However, Allen teaches the feature to receive an identifier of a tag detected by the tag reader and a tag reader mounted on the industrial vehicle, the tag reader configured to read tags detected within a detection range of the tag reader (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the method of Goldman to include the feature of receiving an identifier of a tag detected by the tag reader and a tag reader mounted on the industrial vehicle, the tag reader configured to read tags detected within a detection range of the tag reader, as taught by Allen in order to maintain the vehicle movement. 
 
With respect to claim 2, Allen further teaches the feature, further comprising: a first set of tags, each tag having a unique identifier, each tag in the first set of tags being distributed in proximity to one another, wherein: the processor is further programmed to: identify an encounter with a first one of the tags in the first set of tags, as a geofence; and communicate information across the vehicle network bus to at least one electronic component of the industrial vehicle to perform the predetermined action such that the modification to the working state of the industrial vehicle is carried out at least at or before the industrial vehicle encounters a second one of the tags in the first set of tags (abstract and paragraph [0032]).
With respect to claim 3, Goldman further teaches the feature wherein the modification to the working state of the industrial vehicle comprises the performance of an evasive maneuver (abstract and claim 2).
With respect to claim 4, Allen further teaches the feature further comprising: an input device mounted to the industrial vehicle that receives operator login information; wherein the processor is further programmed to: receive from the input device, an operator login of an operator of the industrial vehicle; and transmit wirelessly to a remote server computer via the transceiver, an identification of the operator based upon the received operator login; further wherein: the predetermined action is based upon the identifier of the detected tag and the received operator login (abstract and paragraph [0032]).
With respect to claim 5, Allen further teaches the feature further comprising: a plurality of tags, each tag having a unique identifier, each tag being distributed around the work environment, wherein: the processor is further programmed to: identify a vehicle location of the industrial vehicle by retrieving from memory, a known location of the identifier of the detected tag; further wherein: the predetermined action modifies the working state of the industrial vehicle as a result of the identified vehicle location (abstract and paragraph [0033]).
With respect to claim 6, Allen further teaches the feature wherein the identified vehicle location is a relative location based upon detected tags (abstract and paragraph [0032]).
With respect to claim 7, Allen further teaches the feature wherein the identified vehicle location is an absolute location derived from a known absolute location of the detected tag (abstract and paragraph [0033]).
With respect to claim 8, Allen further teaches the feature wherein the processor is programmed to: determine the location of the industrial vehicle by transmitting the received identifier to a remote server computer via the transceiver, and receiving from the remote server, an indication of position (abstract and paragraph [0032]).
With respect to claim 9, Allen further teaches the feature wherein the processor is programmed to: determine the location of the industrial vehicle without requiring access to a remote server (abstract and paragraph [0032]).
With respect to claim 10, Allen further teaches the feature wherein: the tag reader comprises an RFID tag reader (abstract and paragraph [0032]).
With respect to claim 11, Allen further teaches the feature, wherein: the processor is further programmed to: electronically transmit a message to a remote server computer via the transceiver identifying the detected tag identifier (abstract and paragraph [0032]).
With respect to claim 12, Goldman further teaches the feature, wherein: the predetermined action automatically modifies a working state of the industrial vehicle by changing a top speed of the industrial vehicle (abstract and claim 2).
With respect to claim 13, Allen further teaches the feature wherein: the tag comprises a pedestrian tag that is worn by a worker to designate that the worker is in the vicinity of the industrial vehicle (abstract and paragraph [0032]).
With respect to claim 14, Goldman further teaches the feature wherein a tag is incorporated into a harness that is to be worn by the operator when performing a predetermined task, wherein: the predetermined action automatically modifies a working state of the industrial vehicle to a first action when the processor determines that the harness worn by the operator is not clipped in, and a second action when the processor determines that the harness worn by the operator is clipped in (column 5 lines 40-54 and column 12 lines 16-22).
With respect to claim 15, Goldman further teaches the feature wherein a tag is incorporated into a structure to be manipulated by a load handling component of the industrial vehicle when performing a predetermined task, wherein: the predetermined action automatically modifies a working state of the industrial vehicle to modify a lift height when the processor determines that the structure is not suitably engaged with the load handling component; and the processor further sends a message to a remote server via the transceiver to log an event associated with the encounter with the tag (column 5 lines 40-54 and column 12 lines 16-22).
With respect to claim 16, Goldman further teaches the feature wherein a tag is incorporated into an end of an aisle, wherein: the predetermined action automatically modifies a working state of the industrial vehicle to modify a maximum speed as the industrial vehicle approaches the end of the aisle (column 5 lines 40-54 and column 12 lines 16-22).
With respect to claim 17, Goldman further teaches the feature wherein the processor is further programmed to: communicate information associated with the identifier of the tag to a remote server computer via the transceiver; and the predetermined action is received from the server computer via the transceiver (column 5 lines 40-54 and column 12 lines 16-22.
With respect to claim 18, Goldman further teaches the feature, wherein: the predetermined action is determined based upon the server computer comparing a position of the industrial vehicle derived from a location of the tag, with the locations of other industrial vehicles operating in the work environment (column 5 lines 40-54 and column 12 lines 16-22.
With respect to claim 19, Goldman further teaches the feature, wherein: the processor is further programmed to send a message to a remote server via the transceiver, based upon the identifier of the detected tag, wherein the remote server controls a smart fixture light located within the operating environment of the industrial vehicle to perform at least one of: turn a light on as the industrial vehicle approaches a destination; and turn the light off as the industrial vehicle exits the destination (column 5 lines 40-54 and column 12 lines 16-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687